Citation Nr: 0312595	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture to the left elbow, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployablity due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in New Orleans, Louisiana.  The 
RO issued a rating decision in December 1999 that increased 
the veteran's disability evaluation for his service-connected 
left elbow condition from noncompensable to 10 percent 
disabling.  The RO issued a rating decision in May 2000 that 
denied entitlement to a TDIU.

The veteran was afforded a hearing via videoconference before 
the undersigned Veterans Law Judge, formerly known as a 
Member of the Board, in November 2002.

His October 2000 substantive appeal reflects that the veteran 
raised claims of entitlement to service connection for a neck 
condition, a left shoulder condition, and a low back 
condition.  Since this recent claim has not as yet been 
addressed by the RO, and inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's increased rating claim has been developed and 
obtained, and all due process concerns have been addressed.

2.  The veteran's service-connected left elbow condition is 
manifested by complaints of pain and weakness and findings of 
some tenderness and normal muscle strength.  He has 
limitation of flexion to 45 degrees.  He is left-handed.


CONCLUSION OF LAW

The criteria for a 50 disability rating, but no more, for 
residuals of a left elbow fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5206 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in January 2002 and via the 
May 2002 Statement of the Case (SOC).  He was further 
notified that ultimate responsibility for the submission of 
evidence remained with him.  He was notified of the laws and 
regulations pertinent to his increased rating claim by the 
May 2002 SOC.  The Board finds that VA's duty to notify has 
been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination in 
February 2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The 
resulting report has been obtained.  The veteran's VA 
treatment records are of record.  The veteran was afforded 
the opportunity to offer testimony in October 2000 and 
November 2002.  Transcripts are of record.  The veteran has 
not identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating Claim

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2002).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Additionally, the evaluation of the 
same disability under various diagnosis, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Factual Background

A May 1999 VA clinic note reflects that the veteran 
complained of left arm pain that was elicited by medial 
rotation and was located in antecubital fossa.  A June 1999 
VA clinic note reflects that the veteran complained of left 
elbow pain.  Physical examination revealed elbow pain 
localized to the anterior elbow and tender to range of 
motion.

A September 1999 VA progress note indicates that the 
veteran's left elbow range of motion was 5 to 115 degrees 
while his right was zero to 144 degrees.  Left forearm 
pronation was zero to 90 degrees while left arm supination 
was zero to 75 degrees.  The progress note reflects that 
gross muscle strength was 5 out of 5 for elbow flexion but 
that the veteran reported pain during strength testing on the 
left.

A September 1999 VA compensation and pension note reflects 
that the veteran reported pain when he performed certain 
movements such as brushing his teeth.  While the veteran 
indicated that his left hand is his dominant hand, he stated 
that he wrote with his right hand.

A January 2000 VA progress note reflects that August 1999 X-
rays revealed probable old healed fracture of the mid-left 
radial diaphysis and mild degenerative joint disease of the 
left elbow and wrist.

An October 2000 letter from a VA counselor indicates that the 
veteran's physical condition caused problems for him and 
because of his physical and mental condition, he would 
require continuous medical treatment.  The letter does not 
indicate specific physical conditions.

The October 2000 hearing transcript reflects that the veteran 
testified about the circumstances of his in-service injury to 
his left elbow and indicated that his left forearm was 
shortened as a result.

A February 2001 VA clinic note reflects that the veteran 
complained of chronic neck pain and left arm numbness.  He 
indicated that he had pain when he rotated his head without 
radiation to his arm.  The assessment portion of the clinic 
note reflects chronic neck pain, cervical spondylosis, and 
indicates there were no neurodeficits on examination.

The February 2002 VA examination report contains a diagnosis 
of degenerative joint disease at the left elbow with flexion 
contracture and loss of motion.  The report reflects that the 
veteran stated that his left arm was slightly shorter and 
gave him problems.  The report reflects that examination 
revealed range of motion from 10 degrees to 45 degrees, 
pronation to 90 degrees, and supination to 90 degrees of the 
hand and elbow.  He was tender mainly on the lateral side of 
the elbow and somewhat into the joint itself around the 
olecranon both medially and laterally.  The report reflects 
that his grip strength was 5 out of 5 with motor strength 
about the same.  There was no loss of sensation in the upper 
extremity on the left side.

His June 2002 substantive appeal reflects that the veteran 
indicated that he had continuous pain and his range of motion 
was greatly limited.  He also indicated that he could not use 
his arm to "any great extent" and he suffered pain and 
weakness in his arm as a result of his service-connected left 
elbow condition.

The November 2002 hearing transcript reflects that the 
veteran testified to the facts and circumstances of his in-
service injuries and discussed his work history. 

Legal Analysis

The veteran is currently evaluated as 10 percent disabled for 
his service-connected left elbow condition under Diagnostic 
Code 5010.  Under Diagnostic Code (DC) 5010, arthritis due to 
trauma that is substantiated by X-ray findings is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010 
(2002).  Under DC 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved in the veteran's claim.  In the absence of 
limitation of motion, a 10 percent disability rating is 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  The evidence of 
record does not reflect occasional incapacitating 
exacerbations.  Instead, the evidence of record indicates 
that the veteran had some limitation of motion with pain, 
normal muscle strength, and that the veteran had difficulty 
with activities such as brushing his teeth.  Accordingly, the 
Board finds that the veteran does not have occasional 
incapacitating exacerbations such that a his disability 
picture more closely approximates the criteria for a 20 
percent disability rating.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5003 (2002).

The Board has considered whether the veteran is entitled to a 
increased rating based on limitation of motion as per 
Diagnostic Code 5003.  In the instant case, the evidence of 
record reveals that the veteran is left-handed.  Therefore, 
his left arm is his dominant, or major, arm.  See 38 C.F.R. 
§ 4.69 (2002).  Limitation of flexion of the major forearm to 
90 degrees warrants a 20 percent disability rating, 
limitation to 70 degrees warrants a 30 percent disability 
rating, limitation to 55 degrees warrants a 40 percent 
rating, and limitation to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 471a, Diagnostic Code 5206 (2002).  
While a September 1999 VA progress note reflects that the 
veteran had extension to 115 degrees, the February 2002 VA 
examination report indicates that the veteran's limitation of 
motion worsened during the pendency of this appeal to 45 
degrees of flexion.  Accordingly, the veteran's service-
connected left elbow condition meets the criteria for a 50 
percent disability rating based on limitation of flexion of 
the major arm.  See 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 
5206 (2002).

As a 50 percent disability rating is the maximum evaluation 
available under Diagnostic Code 5206, the Board has 
considered if the veteran is entitled to a higher rating 
under alternative diagnostic codes.  Unfavorable ankylosis of 
the major elbow at an angle less than 50 degrees or ankylosis 
with complete loss of supination or pronation warrants a 60 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5205 (2002).  As the evidence of record reflects that 
the veteran has limited motion of his left elbow, it follows 
that he does not have ankylosis of the left elbow.  Moreover, 
the February 2002 VA examination report reflects that the 
veteran did not have complete loss of pronation or 
supination.  Therefore, the veteran's disability picture does 
not more closely approximate the criteria for a 60 percent 
evaluation  based on ankylosis.  Additionally, the evidence 
of record does not contain evidence of impairment of the 
Flail joint such that Diagnostic Code 5209 is implicated.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5209 (2002) (A 60 
percent disability rating is warranted for other impairment 
of the Flail joint).

The Board also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2002) in considering the level of pain caused by 
the veteran's left elbow disorder.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
Significantly, however, while the veteran complained of pain 
and weakness, there is no objective evidence of  loss of 
muscle strength.  While the February 2002 VA examination 
report reflects that he had tenderness on the lateral side of 
the left elbow and the joint itself, his VA treatment records 
and the examination report reflect that he had normal muscles 
strength.  Accordingly, the Board finds that there is not 
objective evidence of additional functional limitation to the 
degree not contemplated in his 50 percent disability 
evaluation.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In short, veteran's service-connected left elbow condition 
warrants a 50 percent disability rating based on limitation 
of flexion.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5206 (2002).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but as the 
preponderance of the evidence is against a disability rating 
in excess of 50 percent, the doctrine is not application for 
a higher disability rating than that granted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected left elbow condition causes him discomfort 
and may limit his efficiency in certain tasks.  This alone, 
however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2002).


ORDER

A 50 percent disability rating, but no more, for residuals of 
a left elbow fracture is granted, subject to the laws and 
regulation governing the disbursement of VA monetary 
benefits. 


REMAND

The November 2002 transcript reveals that the veteran, 
through his representative, contends that he is entitled to a 
rating higher than his current 50 percent evaluation for 
post-traumatic stress disorder (PTSD).  If a veteran first 
files a TDIU claim and later files an increased rating (IR) 
claim, the IR claim is inextricably intertwined with the TDIU 
claim, as the IR could have an effect on the outcome of the 
TDIU claim.  However, if the IR claim is filed first, that 
claim may be adjudicated and finally decided without also 
deciding the TDIU claim.  Babchak v. Principi, 3 Vet. App. 
466 (1992).  As the veteran first filed a claim for a TDIU in 
April 2000 and subsequently filed an increased rating claim 
for his service-connected PTSD, these issues are inextricably 
intertwined.  The fact that these issues are inextricably 
intertwined does not establish that the Board has 
jurisdiction of the PTSD issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  Accordingly, a 
remand is in order.

Vis-à-vis the veteran's increased rating claim, the Board 
notes VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified, at his last 
known address, of which portion of the 
information and evidence necessary to 
substantiate his increased rating claim 
for which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Make reasonable 
efforts to obtain all evidence 
sufficiently identified by the veteran.

2.  The veteran should be afforded a VA 
examination in accordance with 38 C.F.R. 
§ 3.159(c)(4) (2002) to determine the 
current nature, extent, and manifestations 
of the veteran's service-connected PTSD.  
He should also be afforded a VA 
examination to determine whether it is 
likely, at least as likely as not, or not 
likely that the veteran's service-
connected disabilities render him 
unemployable.  The examiner should be 
reminded that effect of the combination of 
all of the veteran's service-connected 
disabilities on his employability should 
be considered, not just whether each 
individual disability renders him 
unemployable.

3.  The RO should adjudicate the veteran's 
increased rating claim for PTSD and issue 
a rating decision.

4.  The RO should readjudicate the TDIU 
claim.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


